IIN THE SUPREME COURT OF THE STATE OF NEVADA


                 S.HAYNE TAYLOR,                                              No. 84996
                 Appellant.
                 vs.
                 CRISTINA JACOBSON,
                 Respondent.
                                                                                qLE
                                                                                OCT 2 i 202'2
                                                                                    FTi-i A. BF,' OWN
                                                                                             • TE C . RT--
                                            01?DEI? DISMISSING APPEAL

                             This appeal was docketed on July 12, 2022, without payment of the
                requisite filing fee. See NRAP 3(e). On that same date, this court issued a notice
                directing appella.nt to pay the filing fee or comply with the provisions of NRAP 24.
                withi.n 14. days. The notice advised that failure to comply would result in the
                dismissal of this appeal.
                             Because appellant had filed a "Request for Authorization to Proceed
                in .Proper Person; Waiver or Appeal l.3ond: and to Transmit Entire Record on File"
                along with the notice of appeal, on August 1.6, 2022, this court issued an order that
                denied the request to the extent it could be construed as a request to proceed on
                appeal in forma pauperis. Tha t. order directed appel.lant to, within 3() days, pay
                the filing fee or file a file-stamped copy of a motion to proceed in forma pauperis
                th:tt. had been filed in the district court. That order cautioned appellant that
                failure to comply would result in the dismissal of this appeal. To date, appellant
                *has not paid th.e filing fee or otherwise respond.ed to this court's notice.
                Accord.ingly, this appeal i.s dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.


                                                               C1.4ERK   Ti IN S1iI1uM E COURT
                                                               ELTZABET1-1. A..13ROWN

                                                               BY:

 SUPUFME Couk
         or
      NEVADA


CLERK'S ORDER

 .()) 1, 17 •
                                                                                      3313 7-
                 cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                       Shayne Taylor
                       Cristi.na jacobson
                       Eighth District Court Clerk




 SUPREME Counr
       OF
     NEVADA


CLERK'S ORDER
                                                       2